          Case 4:18-cv-00356-JM Document 68 Filed 02/09/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


CYNTHIA D’ABADIE                                                     PLAINTIFF

V.                                       4:18CV00356 JM

PULASKI COUNTY SPECIAL
SCHOOL DISTRICT                                                      DEFENDANT


                                          JUDGMENT

       This action came on for trial August 17, 2020, before the Court and a jury, the Honorable

James M. Moody Jr., United States District Judge presiding.

       The issues having been duly tried, and after deliberating thereon, the jury returned a

verdict on August 18, 2020. The jury found in favor of the Defendant. Plaintiff=s Complaint

against the Defendant is therefore dismissed.

       IT IS THEREFORE CONSIDERED, ORDERED AND ADJUDGED that Judgment be

entered in favor of the Defendants. The Clerk is directed to close the case.

       Dated this 9th day of February, 2021.

                                                     ______________________________
                                                     UNITED STATES DISTRICT JUDGE
